DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3 and 6-18 are pending and are allowed.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US5105132 ("Sakamoto"), US5669666 ("Lee"), and US20170201090 ("Hackl")
	The following is the Examiner's statement of reasons for allowance:
	Sakamoto discloses a method and device for controlling a headrest provided on a seat back of a seat, in which there is arranged an over-load detecting system for detecting an over-load state of a motor and automatically stopping the motor if the over-
	Lee discloses a device for automatically controlling a headrest that includes a motor, a rotatable gear connected to the motor so as to provide rotating movement, a rack gear movably engaging with the rotatable gear to provide lineal movement, a rotator rotatably connected to the rack gear, a first connection mechanism for connecting the rack gear with the rotator, a second connection mechanism for connecting the rotator with the headrest, and a switch circuit for controlling rotation of the motor, whereby tilting of the headrest is automatically controlled by the switch circuit.
	Hackl discloses a method for detecting an interruption of an active conductor in an ungrounded direct-voltage power supply system. Five alternative methods are introduced, which are based on determining a current load current, a current total insulation resistance, a current displacement voltage, a current total capacitance or a current total impedance. Each of these methods minimizes the hazard related to accidental touching of two active conductors in an ungrounded direct-voltage power supply system.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 17. The prior art does generally discuss key elements related to the claimed invention, including receiving a request for tilting movement of the headrest and 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663